Case 2:18-cv-00141-KSH-CLW Document 24 Filed 02/21/20 Page 1 of 1 PagelID: 241

Patrick J. Cerillo, Esq.

Patrick J. Cerillo, LLC

4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822

Attorney ID No. 01481-1980

T: (908) 284-0997

F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

MALIBU MEDIA, LLC,

 

Plaintiff,
v. Case No. 2:18-cv-00141-KSH-CLW
AMIRAM PELED,

Defendant.

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
WITHOUT PREJUDICE

PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses Amiram
Peled, (“Defendant”) from this action without prejudice. Defendant was assigned
the IP address 148.75.88.44. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant has

neither answered Plaintiff’s Complaint nor filed a motion for summary judgment.

SO ORDERED
HON. KATHARINE S, rar.
a ‘
1 Ws

FEBRUARX 21, 2020

 
